Citation Nr: 1028680	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
This case was most recently before the Board in August 2009.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In May 2003, the Veteran submitted a claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) and 
depression.  This claim was, however, only captioned and 
evaluated as a claim of entitlement to service connection for 
PTSD, and was denied in July 2003.  A review of the Veteran's 
claims file revealed diagnoses of depression and depressive 
disorder, in addition to PTSD.  As such, the Veteran's May 2003 
claim is more appropriately characterized as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Consequently, the Board finds that another remand is 
warranted in order for the RO to develop and adjudicate this 
claim in the first instance.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) (holding that the jurisdiction of the Board is limited 
to deciding questions in "appeals" of decisions by the VA).

Additionally, VA's duty to assist includes providing a medical 
examination when it is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159 (c)(4) 
(2009); see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
The competent evidence of record did not include an opinion as to 
whether any current psychiatric disorder, if any, is related to 
the Veteran's active duty service.  As such, the Board finds that 
a remand for a medical examination and etiological opinion is 
required in order to comply with VA's duty to assist.

Pursuant to the Board's September 2008 remand, the RO issued the 
Veteran letters, dated in October 2008 and April 2009, requesting 
that she submit or identify evidence in support of her claim.  
The RO did not receive a response from the Veteran.  Pursuant to 
the Board's August 2009 remand, the RO issued another letter to 
the Veteran, dated in March 2010, requesting that she submit 
relevant evidence in support of her claim.  The Veteran did not 
respond.  While VA has a duty to assist the Veteran in obtaining 
evidence in support of her claim, the Veteran is reminded that 
she has a corresponding duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing her 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).

The Board notes that VBA Fast letter No. 10-25 (July 15, 2010) 
was recently issued.  As VBA Fast Letter No. 10-25 pertains to 
military sexual trauma (MST) PTSD claims, the AOJ should review 
the guidance, as appropriate, in connection with the 
readjudication of this claim.

Accordingly, the case is remanded for the following action:

1.  The Veteran should be scheduled for a VA 
psychiatric examination.  The examiner should 
be provided the Veteran's claims file for 
review, and any indicated studies must be 
completed.  Following examination of the 
Veteran and review of the claims file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran has any current psychiatric 
disability, including PTSD, that is related 
to service.

2.  The RO must notify the Veteran that it is 
her responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to the Veteran's last known address.  It 
must also be indicated whether any notice 
that was sent was returned as undeliverable.

3.  The AOJ should then readjudicate the 
issue of entitlement to service connection 
for an acquired psychiatric disability, to 
include PTSD.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should be 
issued, and the Veteran and her 
representative should be afforded the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, as 
appropriate.

The purpose of this REMAND is to comply with the Court's holding 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

